DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 – 13, 20, and 25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022.03.25. Claim 15 is also withdrawn as the claim limitation “a pump-down vacuum system” has been recited by the originally filed specification as belonging to Species A (Figure 5) as elected.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  
Claim 7 recites the limitation “the turbojet engine,” claim 7 is dependent from claim 6 which recites the limitation “a gas-driven turbine driven by gas produced by combustion of a fuel.” The aforesaid limitation of claim 7 should be recited as “the gas-driven turbine.”
Claim 17 recites the limitation “a first intermediate pressure.,” this limitation includes a period (“.”) and should be recited as “a first intermediate pressure; .”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the turbo compressor system does not include an outlet nozzle” of claim 8, and the “a pump-down vacuum pumping system” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “502” has been used to designate both a control system and a boom-tank volume in Figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interconnecting system” in claims 1, 12, 13, 17, and 23. The originally filled specification discusses the “interconnecting system” as a system in [0031] as being “operable under control of a controller to establish gas communication between the turbo compressor system and the target volume, and between the vacuum pumping system and the target volume,” and additionally in [0040] and [0040] as further control plumbing schemes that are achieved by the system. Further interpreted in view of Figure 5, the “interconnecting system” is interpreted as comprising the plumbing and associated connections between the target volume 1 and the first and second pump inlets and from the pump outlets to their respective discharge points
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “except that the turbojet engine included in the turbo compressor system does not include an outlet nozzle.” The specification fails to show such an arrangement in the figures. The specification discusses the modification of the nozzle of a conventional turbojet in at least [0016], [0036], and [0073]. The recitation in [0036] merely repeats the claim language while those of [0016] and [0073] discuss “adapting their output nozzle” and “redesigning their output nozzles,” respectively, to reduce thrust and noise. However, it is noted that the specification fails to discuss how the turbojet is constructed or operated without a nozzle and further, does not sufficiently describe the structure which would be interpreted as comprising the nozzle such that it is unclear what components or structure would have to be removed or modified, and to what degree, to meet the claim limitation. This is a written description rejection.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recite the limitation “substantially identical in design with an aircraft turbojet engine that is operable for propelling an aircraft.” The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely recites the claim language of “substantially” in at least [0036] without providing substantial description as to the scope of such identicality with an aircraft turbojet engine. The phrase “identical in design with an aircraft turbojet engine” is indefinite because there are multitudes of designs and configuration of aircraft turbojet engines rendering the metes and bounds of the claim unclear.  Suggest deleting this phrase entirely. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 17, and 26 – 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,595,477, “Amlinger.”
Regarding Claim 1: Amlinger discloses an apparatus for establishing a target partial vacuum (Figure 1) within a target volume (1), the system comprising: a turbo compressor system comprising a first turbo compressor (4) (cl. 3, ln. 44, “this first vacuum pump 4 is constructed as a radial flow compressor (turbo compressor)”), the turbo compressor system being operable during a first evacuation phase to reduce a pressure within the target volume from ambient pressure to a first intermediate pressure (cl. 4, ln. 63 – cl. 5, ln. 5); a vacuum pumping system (13); and an interconnecting system (The interconnecting system is interpreted as comprising the plumbing and associated connections between the target volume 1 and the first and second pump inlets and from the pump outlets to their respective discharge points) operable under control of a controller (5, 14, 15, 17, 19, 21, 20) to establish gas communication between the turbo compressor system and the target volume, and between the vacuum pumping system and the target volume (As shown in at least Figure 1; The valves 5, 14, 15, 17, and 19 are shown as control elements which are used to establish control of the flow from the target volume to the first and second pump elements).
Regarding Claim 2: Amlinger discloses the apparatus of claim 1; Amlinger further discloses wherein the vacuum pumping system is operable during a final evacuation phase to reduce the pressure within the target volume from a second intermediate pressure to the target partial vacuum (cl. 4, ln. 67, “When the gas quantity delivered by the first vacuum pump 4 becomes smaller than the volume which can be delivered by the second vacuum pump 13, the second vacuum pump 13 will suck off by way of the vacuum pipe 12 the volume flow occurring at the outlet 6 of the first vacuum pump 13.”).
Regarding Claim 3: Amlinger discloses the apparatus of claim 1; Amlinger further discloses wherein the turbo compressor system comprises a centrifugal turbo compressor (cl. 3, ln. 44, “this first vacuum pump 4 is constructed as a radial flow compressor (turbo compressor)”).
Regarding Claim 17: Amlinger discloses a method for reducing a pressure in a target volume from ambient pressure to a target partial vacuum ([Abstract], “A vacuum pumping stand for the cyclic pumping-down of containers and for maintaining an operating vacuum in the containers, for the pumping-down of the container.”), the method comprising: A) providing an apparatus according to claim 1 (As shown in the aforesaid rejection of claim 1); B) configuring the interconnecting system in a first configuration whereby the turbo compressor system is in direct gas communication with the target volume (During a first configuration the control part 5 is open and the turbo compressor is in direct gas communication with the target volume 1; cl. 3, ln. 62, “If the difference is 0 or nearly 0, the throttle 5 opens and if the pressure difference is higher than a predetermined value, the throttle 5 moves into a nearly closed position.”); C) operating the turbo compressor system during an initial evacuation phase until a pressure within the target volume is reduced from ambient to a first intermediate pressure (The initial evacuation phase is operated from an initial pressure of atmospheric, or around 1,000 mbar, to 600 mbar; cl. 1, ln. 53 – cl. 2, ln. 43); D) configuring the interconnecting system in a second configuration (The second configuration is such that the turbo compressor and the vacuum pumping system are changed from a parallel to a series operation; cl. 2, ln. 51, “the second vacuum pump are switched such that they operate only successively and not in parallel”); and E) operating the apparatus during a final evacuation phase until the pressure in the target volume is reduced from a second intermediate pressure to the target partial vacuum (The final evacuation phase is that operated from 600 mbar and lower; cl. 1, ln. 53 – cl. 2, ln. 43, “operation which is achieved because of the combination of a radial flow compressor and a rotary compressor in the case of suction pressures of less than 600 mbar”).
Regarding Claim 26: Amlinger discloses the method of claim 17; Amlinger further discloses wherein the second intermediate pressure is equal to the first intermediate pressure (The first and second intermediate pressure are disclosed as being 600 mbar such that the first and second intermediate pressures are equal; cl. 1, ln. 53 – cl. 2, ln. 43).
Regarding Claim 27: Amlinger discloses the method of claim 17; Amlinger further discloses wherein in the second configuration the vacuum pumping system is in direct gas communication with the target volume (The second configuration is such that the turbo compressor and the vacuum pumping system are changed from a parallel to a series operation; cl. 2, ln. 51, “the second vacuum pump are switched such that they operate only successively and not in parallel;” As such, the first and second pumps are both interpreted as being in direct gas communication with the target volume as they are both fluidly connected to the gas supply to the target volume).
Regarding Claim 28: Amlinger discloses the method of claim 17; Amlinger further discloses wherein in the second configuration the turbo compressor system is in direct gas communication with the target volume (The second configuration is such that the turbo compressor and the vacuum pumping system are changed from a parallel to a series operation; cl. 2, ln. 51, “the second vacuum pump are switched such that they operate only successively and not in parallel;” As such, the first and second pumps are both interpreted as being in direct gas communication with the target volume as they are both fluidly connected to the gas supply to the target volume).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,595,477, “Amlinger.”
Regarding Claim 21: Amlinger discloses the method of claim 17; Amlinger further discloses wherein the target partial vacuum is a pressure between 0.1 mbar and 1 mbar (The final evacuation phase is that operated from 600 mbar and lower; cl. 1, ln. 53 – cl. 2, ln. 43, “operation which is achieved because of the combination of a radial flow compressor and a rotary compressor in the case of suction pressures of less than 600 mbar;” It is noted that the value range of 0.1 mbar – 1 mbar are encompassed by the disclosed range of less than 600 mbar). In the alternative, if the pressure range is not specifically disclosed by Amlinger, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have operated the apparatus with a target partial vacuum pressure of between 0.1 and 1 mbar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,477, “Amlinger,” in view of AAPA.
Regarding Claim 4: Amlinger discloses the apparatus of claim 1; however, Amlinger discloses the turbo compressor as being a centrifugal or radial flow compressor and therefore does not explicitly disclose wherein the turbo compressor system comprises an axial turbo compressor.
AAPA teaches a turbo compressor wherein the turbo compressor system comprises an axial turbo compressor (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have replaced the centrifugal flow compressor of Amlinger with an axial flow compressor as taught by AAPA as such a modification would amount to a simple substitution of one known pump type for another. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Regarding Claim 6: Amlinger discloses the apparatus of claim 1; however, Amlinger is silent as to the details of the turbo compressor and therefore does not explicitly disclose wherein the turbo compressor system comprises a turbine-driven turbo compressor having an impellor that is rotated by a gas-driven turbine driven by gas produced by combustion of a fuel.
AAPA teaches a turbo compressor system comprises a turbine-driven turbo compressor (300) (Figure 3) having an impellor (202) that is rotated by a gas-driven turbine (304) driven by gas produced by combustion of a fuel ([0073] – [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a turbine-driven turbo compressor as taught by AAPA with the predicted results that such a compressor will be capable of acting as a turbo compressor in the system of Amlinger. 
Regarding Claim 7: Amlinger in view of AAPA teaches the apparatus of claim 6; once combined, AAPA further teaches wherein the turbojet engine is substantially identical in design with an aircraft turbojet engine that is operable for propelling an aircraft ([0073], “turbojet engines 300, 400, which in some embodiments are implemented without substantial modifications […] otherwise conventional turbojet engines 300, 400 are modified by redesigning their output nozzles 308, thereby reducing thrust, increasing the pressure ratio, and reducing noise as compared to conventional turbojet engines”). It is noted that the term substantially is being provided with its broadest reasonable interpretation inclusive of the interpretation provided by Applicant at [0036].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,477, “Amlinger,” in view of US 2017/0350632, “Hirao.”
Regarding Claim 5: Amlinger discloses the apparatus of claim 1, wherein the turbo compressor system comprises a turbo compressor; however, Amlinger is silent as to the drive means for the turbo compressor and therefore does not explicitly disclose having an impellor that is rotated by an electric motor.
Hirao teaches a turbocompressor (4) (Figures 1 and 2) having an impellor (16, 17) that is rotated by an electric motor (15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the electric motor driven impeller design of Hirao in the turbo compressor of Amlinger as such a turbo compressor is known in the art as being capable of being utilized as a compressor and with the predicted results that the electric motor will allow for increased control over the operation of the impeller and therefore the compressor of the turbo compressor.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,477, “Amlinger,” in view of AAPA, and GE LM2500.
Regarding Claim 8: Amlinger in view of AAPA teaches the apparatus of claim 7; AAPA further teaches wherein the turbojet engine included in the turbo compressor system is substantially identical in design with an aircraft turbojet engine that is operable for propelling an aircraft (at least [0016], [0036], and [0073]); however, AAPA fails to explicitly teach that the turbojet engine included in the turbo compressor system does not include an outlet nozzle.
GE LM2500 teaches an arrangement of a gas turbine engine for use in torque propulsion (v. thrust propulsion as utilized for propelling an aircraft) comprising an arrangement of an LM2500 gas turbine which does not include an outlet nozzle (as shown in at least Figures 1 and 3). It is noted that the LM2500 turbine is a derivative of the General Electric CF6 which is notable for its use in propelling aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified or removed the nozzle of the turbine arrangement of Amlinger in view of AAPA, as taught by GE LM2500, with the predicted results that the exhaust thrust can be reduced or eliminated in a manner well known in the art for use in stationary turbine applications including pumping and power generation. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,477, “Amlinger,” in view US 2020/0109705, “Suzuki.”
Regarding Claim 9: Amlinger discloses the apparatus of claim 1; however, Amlinger is silent as to the details of the vacuum pumping system and fails to explicitly teach wherein the vacuum pumping system comprises at least one multi-stage pump that includes at least one of: a screw type vacuum blower; a "roots" type vacuum blower; an oil-sealed vacuum pump; a dry running vacuum pump; and a liquid ring pump.
Suzuki teaches a vacuum pump (Figures 1 – 5 ) comprising a screw type pump ([0083]) and further teaches that such a pump may be constituted by a multi-stage roots pump or a scroll pump. It would have been obvious to one of ordinary skill in the art to have utilized a screw type pump as the vacuum pumping system of Amlinger as such a pump is a well known type of pump utilized by vacuum pumping systems and that such a replacement of one known pump for another is viewed as no more than a simple substitution. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,477, “Amlinger,” in view of US 2016/0230899, “Cothern,” and US 2019/0211661, “Reckels.”
Regarding Claim 14: Amlinger discloses the apparatus of claim 1; however, Amlinger is silent as to the use of the segment and therefore does not explicitly disclose wherein the target volume is a segment of a multi-segment transportation tube of a hyperloop transportation system, wherein each of a plurality of the segments includes fitting for connection therewith to the turbo compressor system, and wherein the turbo compressor system is mounted on a vehicle that is able to convey the turbo compressor system between the segments for connection during pump down thereof. Amlinger discloses a fitting connection between the turbo compressor system (4) and the target volume (1) shown in at least Figure 1 through the use of the intake pipe 2.
Cothern teaches a segment (14) (At least Figures 1 and 5) of a multi-segment transportation tube ([0052], “the enclosure comprises at least one tube 14 (which can comprise a single tube or a plurality of connected tube segments)”) of a hyperloop transportation system (At least [Abstract], [0003], Figures 1 – 6), wherein each of a plurality of the segments includes fitting for connection therewith (Fittings are provided in the segments as shown in at least Figure 5 such that a pump 505 is connected and capable of lowering the pressure in the segment; [0072], “The pressure is then lowered in the tube using pumps 505 so that the pressure in the tube equals the pressure in the low-pressure environment of the transportation system.”). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the apparatus of Amlinger in its regular intended use to provide a vacuum source to the apparatus of Cothern such that the pump system of Amlinger would replace the pump system of Cothern with the predicted results that the pump system of Amlinger would be capable of providing a vacuum source to the tube segments of Cothern. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)). Accordingly Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396. Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.
Once combined, Amlinger in view of Cothern teaches wherein each of a plurality of the segments includes fitting for connection therewith to the turbo compressor system.
Reckels teaches a vehicle assembly (10) (Figure 1) used to transport a turbine from one location to another ([0005] Embodiments of the disclosure provide an improved hydraulic fracturing system that includes a fixed speed gas turbine assembly having a gas generator and power turbine, both mounted to a semi-trailer.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized a semi-trailer, as taught by Reckels, to mount the turbo compressor system with the predicted results that such a semi-trailer will be capable of transporting the turbo compressor system from one location to another as taught by Reckels. 
Once combined, Amlinger in view of Cothern and Reckels teaches wherein the turbo compressor system is mounted on a vehicle that is able to convey the turbo compressor system between the segments for connection during pump down thereof.
Regarding Claim 16: Amlinger in view of Cothern and Reckels teaches the apparatus of claim 14; once combined, Reckels further teaches wherein the vehicle is suitable for transporting the compressor system over conventional highways ([0005] Embodiments of the disclosure provide an improved hydraulic fracturing system that includes a fixed speed gas turbine assembly having a gas generator and power turbine, both mounted to a semi-trailer.” The semi-trailer disclosure of Reckels is interpreted as meeting the operability limitation of conventional highway suitability as both the limitations “suitability” and “conventional highway” have been provided with their broadest reasonable interpretation).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,477, “Amlinger.”
Regarding Claim 22: Amlinger discloses the method of claim 17; however, Amlinger fails to explicitly disclose wherein the first intermediate pressure is between 200 mbar and 50 mbar, and the second intermediate pressure is between 50 mbar and 10 mbar. Amlinger disclose a first intermediate pressure between 1000 mbar and 600 mbar and a second intermediate pressure of 600 mbar and bellow. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the set points of the first and second intermediate pressure such that they would be between 200 mbar and 50 mbar, and 50 mbar and 10 mbar, respectively, so as to achieve a desired pumping rate or efficiency (cl. 2, ln. 14 – 44; cl. 4, ln. 22 – 43) between the first and second pumping elements as the effect of the pressure at the intermediate pressure points and the efficiency of operating apparatus is ripe for optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 18, 19, 23, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 18 and 19 recites the method step “wherein in the second configuration the turbo compressor system is isolated from direct gas communication with the target volume,” and “isolating the turbo compressor system from direct gas communication with the target volume during the final evacuation phase,” respectively, Amlinger fails to explicitly disclose such a method step and actively teaches away from such a step of isolating the turbo compressor system. Claim 17 recites the method step of “causing the interconnecting system to isolate the turbo compressor system from direct gas communication with the target volume,” Amlinger fails to explicitly disclose such a method step and actively teaches away from isolating the turbo compressor system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,021,888 – High speed vacuum pump with first stage turbofan and second stage turbomolecular pump
US 6,589,023 – Device and method for reducing vacuum pump energy
US 6,004,109 – Apparatus for the rapid evacuation of a vacuum chamber
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746